Exhibit 10.6

 

Execution Version

 

January 22, 2009

 

Craig M. McKenzie

17 Villosa Ridge Point

Calgary, Alberta, Canada T3Z 1H3

 

 

Dear Mr. McKenzie:

 

This letter agreement (the “Letter Agreement”) constitutes the terms of your
employment with Toreador Resources Corporation (the “Company”) which employment
may be formalized in greater detail in a future employment agreement.

 

The parties to this Letter Agreement hereby accept the following terms and
conditions in return for the mutual consideration provided in this Letter
Agreement:

 

1.               Term.  Craig M. McKenzie (“Executive”) and the Company agree
that effective as of the date hereof (the “Effective Date”), Executive shall
assume the role of President and Chief Executive Officer of the Company on an
interim basis until such time as the Company appoints a President and Chief
Executive Officer to assume such role on a non-interim basis (the “Term”).

 

2.               Duties.  Executive shall faithfully, diligently and to the best
of his ability perform such duties as are customarily performed by such officers
of companies of similar size and in the same industry as the Company, together
with such other duties as are mutually agreed by Executive and the board of
directors (the “Board”) from time to time (which duties shall be consistent with
his titles and positions as set forth above), and shall devote substantially all
of his business time to the management of the business of the Company. 
Executive shall perform Executive’s duties principally at the principal place of
business of the Company located in Dallas, Texas or such other location as is
consented to by Executive and the Board, with such travel to such other
locations from time to time as Executive reasonably determines to be appropriate
for the discharge of his duties or as the Board may prescribe.  Without limiting
the foregoing, such duties shall, at the request of the Board, include serving
as an officer or director of any subsidiary of the Company, without
compensation. For services as an officer and employee of the Company, Executive
shall be entitled to the full protection of the applicable indemnification
provisions of the Certificate of Incorporation and Bylaws of the Company to the
fullest extent permitted by law, which indemnification shall remain effective
after termination of the Letter Agreement with respect to Executive’s actions
and inaction during the term hereof.

 

3.               Base Salary.  Executive’s Base Salary shall be $35,000 per
month with any salary due during any partial months during the Term being paid
on a pro rata basis.  The Company shall pay Executive two times per month, in
accordance with the payroll practices of the Company.  This amount is subject to
applicable deductions and withholding.  In the event the Base Salary is
adjusted, such adjusted Base Salary shall be payable to Executive under this
Letter Agreement and in accordance with the payroll practices of the Company

 

--------------------------------------------------------------------------------


 

(unless adjusted in the future pursuant to this paragraph), provided that no
downward adjustment shall be made without Executive’s consent.

 

4.               Vacation.  For each three (3) months of service during which
Executive is employed by the Company, Executive shall be entitled to one
(1) week of paid vacation, to be taken in accordance with the Company’s policy
then in effect.  Such vacations shall be taken at such times as are consistent
with the reasonable business needs of the Company.

 

5.               Benefit Plans.  During his employment pursuant to this Letter
Agreement, subject to eligibility requirements and applicable employee
contributions, and except as otherwise expressly provided in this Letter
Agreement, Executive shall be entitled to participate in the Company sponsored
employee benefit plans, pension plans, 401(k) plans, medical benefit plans,
group life insurance plans, hospitalization plans, or other employee welfare
plans that the Company may adopt for employees generally from time to time
during Executive’s employment pursuant to this Letter Agreement, and as such
plans may be modified, amended, terminated, or replaced from time to time.  In
addition, Executive shall receive such other compensation as the Board (or a
committee thereof designated by the Board) may from time to time determine to
pay Executive whether in the form of bonuses, stock options, incentive
compensation or otherwise.  Notwithstanding anything to the contrary contained
herein, the Company retains the right to amend, modify or terminate any of its
employee benefit plans, policies or programs at any time.

 

6.               Fringe Benefits.  During his employment pursuant to this Letter
Agreement, and except as otherwise provided in this Letter Agreement, Executive
shall be entitled to participate on substantially the same terms and conditions
in the Company sponsored fringe benefits generally provided to similarly
situated personnel, such as sick pay.

 

7.               Reimbursement of Expenses.  The Company shall reimburse
Executive for all reasonable out-of-pocket expenses incurred by Executive in the
course of his duties, upon presentation of appropriate documentation of such
costs as and when required by and to the satisfaction of the Company, on a basis
that is consistent with the Company’s past practices.

 

8.               Termination of Employment.  Either party may terminate
Executive’s employment with the Company at any time, upon five (5) business days
notice for any reason.  The parties hereto acknowledge that Executive’s
employment with the Company is and shall continue to be at-will, as defined
under applicable law.  If Executive’s employment terminates for any reason,
Executive shall not be entitled to any payments or benefits after the date of
termination, other than as provided by this Letter Agreement or as may otherwise
be available in accordance with the terms of the Company’s employee plans and
written policies in effect at the time of termination.  Upon any termination of
Executive’s employment with the Company, Executive will be deemed to have
resigned as an officer and employee of the Company and its subsidiaries.

 

9.               General.

 

(a)                                  No provisions of this Letter Agreement may
be modified, waived or discharged except in a writing signed and dated by
Executive and the Company.  No waiver by any party at any time of any breach by
another party of, or compliance with, any condition or provision of this Letter
Agreement

 

2

--------------------------------------------------------------------------------


 

shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or any prior or subsequent time.

 

(b)                                 This Letter Agreement reflects the entire
agreement of the parties with respect to its subject matter, and supersedes all
previous agreements, promises, and representations.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Letter Agreement.

 

(c)                                  This Letter Agreement shall be governed and
construed in all respects in accordance with the internal laws of the State of
Texas (without giving effect to principles of conflicts of laws).

 

(d)                                 The invalidity or unenforceability of any
provision of this Letter Agreement shall not affect the validity or
enforceability of any other provision of this Letter Agreement, which shall
remain in full force and effect.

 

(e)                                  This Letter Agreement may be executed in
several counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.

 

(f)                                    Executive acknowledges that he has read
and understands this Letter Agreement, that Executive has had sufficient time
and opportunity to consult with counsel regarding this Letter Agreement, and
that Executive has entered into this Letter Agreement voluntarily and without
coercion.

 

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

TOREADOR RESOURCES CORPORATION

 

 

By:

/s/ Charles J. Campise

 

 

 

Name:

Charles J. Campise

 

 

 

Title:

Sr. VP & CFO

 

 

 

 

EXECUTIVE:

 

/s/ Craig M. McKenzie

 

 

(Signature)

 

 

17 Villosa Ridge Point

 

 

(Print Address)

 

 

Calgary, Alberta, Canada T3Z 1H3

 

 

(Print Address)

 

 

403/202-8689

 

 

(Print Telephone Number)

 

 

 

--------------------------------------------------------------------------------